Citation Nr: 1103988	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 29, 2005, for 
the grant of service connection for Madelung disease 
(lipomatosis), to include whether clear and unmistakable error 
(CUE) exists in a January 2003 rating action which denied service 
connection for bilateral leg and hip disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from December 2005 and June 2006 rating actions of the 
above-reference Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection 
for bilateral leg and hip disabilities in April 2002.  The RO 
denied these issues in a January 2003 rating action.  The Veteran 
did not appeal the decision.

2.  Although at the time of the January 2003 rating action, the 
RO did not have receipt of (and thus did not consider) recent 
pertinent VA treatment records, those documents only addressed 
the then-current disability and not the etiology of the condition 
(including his military service).  Thus, the RO's consideration 
of these VA outpatient treatment records at the time of the 
January 2003 rating action would not have manifestly changed the 
outcome of the decision at that time.  

3.  On April 29, 2005, the RO received the Veteran's informal 
application to reopen his claim for service connection for his 
bilateral lower extremity condition.  

4.  In the December 2005 rating action, the RO granted service 
connection for Madelung disease (lipomatosis) and awarded an 
evaluation of 60 percent, effective from April 29, 2005, for this 
disability.  

CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Clear and unmistakable error in the January 2003 rating 
decision that denied service connection for bilateral leg and hip 
disabilities has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a)(2010).

3.  The criteria for an effective date earlier than April 29, 
2005, for the grant of service connection for Madelung disease 
(lipomatosis) have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(q)(2)(r) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Nevertheless, with respect to the claim for an earlier effective 
date in the current appeal, the Board notes that such notice is 
unnecessary because the Veteran is challenging the effective date 
for the grant of service connection by the December 2005 rating 
action.  The United States Court of Appeals for Veterans Claims 
(Court), quoting from the legislative history of the VCAA, has 
held that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering notice 
under 38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess, supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Here, the Veteran's appeal of the assignment of April 29, 2005 as 
the effective date for the award of service connection for 
Madelung disease (lipomatosis) falls squarely within the pattern 
above.  Thus, no additional VCAA notice was required with respect 
to that appealed issue.  

Moreover, with respect to the claim of CUE in the January 2003 
rating decision, the Board notes that notice and assistance 
requirements are not applicable to requests for revision of a 
final decision based on CUE because the matter involves an 
inquiry based upon the evidence of record at the time of the 
decision rather than the development of new evidence.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to develop" a 
CUE case because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 
(2001).

The Board further notes that the duty to assist the Veteran has 
been satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and private 
medical records are in the claims file and were reviewed by both 
the RO and the Board.  VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of his claim for service connection for PTSD.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & 
Quartuccio v. Principi, supra.  

II.  Law and Analysis

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2010).  For disability compensation stemming 
from direct service connection, the effective date will be the 
day following separation from active service or date entitlement 
arose if claim is received within 1 year of separation from 
active service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2010).

This case, however, is governed by criteria pertinent to 
effective dates for reopened claims.  Because service connection 
was granted for Madelung disease and its residuals on the basis 
of new and material evidence received after a prior final denial, 
the effective date would be the latter of the date of the 
reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(2), (r) (2010).  Service connection was ultimately 
granted based on the Veteran's specific request to reopen his 
claim received on April 29, 2005.  

Here, the Board finds that the preponderance of the evidence is 
against an effective date earlier than April 29, 2005, for the 
grant of service connection for Madelung disease.  The reasons 
follow.

The Veteran's original claim for service connection for bilateral 
leg and hip disabilities was denied by the RO in January 2003.  
At the time, the RO found that there was no evidence of a current 
disability.  The Veteran was notified of the denial, but did not 
thereafter state or imply an intent to appeal the decision.  
Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  

The Veteran filed his most recent claim to reopen on April 29, 
2005.  In December 2005, the RO granted service connection for 
Madelung disease and, in so doing, concluded that new and 
material evidence had been submitted and that there was a basis 
for allowance.  A 60 percent disability rating was assigned, 
effective April 29, 2005, the date of the Veteran's reopened 
claim.  

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that, because the January 
2003 denial is a final decision, the claim upon which that 
decision was based cannot serve as the basis for assignment of an 
effective date for a subsequent award of service connection.  
Because the currently assigned effective date of April 29, 2005, 
represents the date the RO received notice of the Veteran's most 
recent intent to reopen his claim, following the prior final 
denial of that claim, there simply is no legal authority to 
assign an earlier effective date, (as indicated above, the 
effective date of a reopened claim is the date of the claim or 
the date entitlement arose, whichever is later).  See 38 C.F.R. 
§ 3.400(q)(2)(r) (2010).  The record is devoid of any document 
filed between the date of final resolution of the claim and the 
April 2005 application to reopen that can be construed as any 
earlier received application to reopen the claim.

Rather, the Veteran contends that that the effective date for 
service connection for Madelung disease should date back to 2002, 
when he filed his original claim for service connection.  
However, the mere fact that he was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  The previous 
January 2003 determination is final and binding in the absence of 
clear and unmistakable error (CUE).

It appears that an argument has been advanced by the Veteran that 
he is entitled to an earlier effective date based on CUE in the 
January 2003 rating decision.  The basis of his argument is that 
the RO made no attempt to obtain VA treatment records from the 
Milwaukee VA Medical Center or treatment records from George 
Washington University Hospital, which would have shown evidence 
of a current disability.  He also argued that the RO should have 
ordered an examination at that time and that had this been done, 
those records would have been reviewed by a VA examiner who would 
have recognized his service-related conditions and service 
connection would have been granted.  [In this regard, the Board 
notes that the Veteran did not respond to a July 2002 letter from 
the RO asking for the dates of VA treatment and for the Veteran 
to submit the private treatment records.]  

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid "as if the corrected decision had been 
made on the date of the reversed decision."  38 C.F.R. § 
3.105(a).  CUE is a special type of error; it is an error that 
the claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for filing 
an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 
38 C.F.R. § 3.105(a).  It is not just any error but rather it is 
the sort of error that, had it not been made, would have 
manifestly changed the outcome of the rating decision so that the 
benefit sought would have been granted.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 
44 (1993) (noting that "[i]t is difficult to see how either 
failure in 'duty to assist' or failure to give reasons or bases 
could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-
84 (holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Russell, 
3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period.  
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  For a claimant to successfully establish a valid claim 
of CUE in a final RO rating decision, he/she must articulate with 
some degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would be 
CUE on its face, the claimant must provide persuasive reasons 
explaining why the result of the final rating decision would have 
been manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review 
en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading 
and proof are two sides of the same coin; if there is a 
heightened proof requirement, there is, a fortiori, a heightened 
pleading requirement).

In this case, the Board notes that allegations that VA failed in 
its duty to assist are, as a matter of law, insufficient to form 
a basis for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  Even if it was error for the 
RO to have failed to obtain private treatment records or to 
schedule VA examination, such errors do not amount to CUE.  CUE 
is an attack on a prior judgment that asserts an incorrect 
application of law or fact, and an incomplete record, factually 
correct in all other respects, is not CUE.  Id.

However records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Thus, in the present case, the VA medical records are considered 
to be constructively in the possession of VA adjudicators, 
regardless of whether those records were physically on file at 
the time of the January 2003 rating decision.  Bell, supra.  
Thus, it was erroneous for the RO to have failed to obtain and 
consider these records in connection with the January 2003 rating 
decision.

That said, the fact that there was an error in the prior decision 
is not enough.  Having found that at least some of the correct 
facts were not before the adjudicator, in order for there to be 
CUE, the error must also be undebatable-in other words, the sort 
error which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Of particular importance is 
the requirement that the error would have manifestly changed the 
outcome at the time it was made-in other words, but for the 
error, the Veteran's claim for service connection would have been 
granted in January 2003.  See Bustos v. West, 179 F.3d 1378, 1381 
(1999) (holding that to prove the existence of CUE as set forth 
in 38 C.F.R. § 3.105(a), claimant must show that an outcome-
determinative error occurred-an error that would manifestly 
change the outcome of a prior decision).

So, even if the RO had reviewed the VA treatment records, it is 
not undebatable that a different conclusion would have been 
reached in January 2003.  The pertinent VA treatment records, 
which are dated in 2002, show the Veteran was evaluated for 
complaints of left foot pain at rest with non-palpable dorsalis 
pedis pulses and weak posterior tibial pulses.  Radiological 
findings showed a small calcaneal spur and minimal degenerative 
disease in the talonavicular joint, but no other significant 
abnormality in the left lower extremity.  The records do not 
mention the Veteran's right lower extremity or his military 
service.  

In sum, at the time of the January 2003 rating decision, while 
the Veteran may have had a current disability, the treatment 
records do not, in any way, suggest that it originated during 
military service.  Thus, it is not undebatable that the RO's 
January 2003 decision would have been manifestly different if the 
VA treatment records had been associated with the claims file at 
that time.  As such, the January 2003 rating decision is not 
shown to contain CUE on the basis that the RO did not have the VA 
treatment records available to review.

Inasmuch as the Veteran has failed to establish, without debate, 
that the correct facts, as they were then known, were not before 
the RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the decision 
would have been different, the Board must conclude that clear and 
unmistakable error in the RO's January 2003 rating action, as 
contended, has not been established.  See 38 C.F.R. § 3.105(a); 
Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. 313-314.

With all due respect for the Veteran's belief in the validity of 
his claim, the Board is constrained by the law and regulations 
described above governing the establishment of effective dates 
for compensation awards.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
20.101(a).  The preponderance of the evidence weighs against the 
claim, and his appeal must be denied.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than April 29, 2005, for the grant of 
service connection for Madelung disease (lipomatosis), to include 
whether CUE exists in a January 2003 rating action that denied 
service connection for bilateral leg and hip disorders, is 
denied.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


